820 S.W.2d 372 (1991)
Ann RICHARDS, Governor of Texas, et al., Appellants,
v.
Guadalupe MENA, et al., Appellees.
No. D-1549.
Supreme Court of Texas.
December 11, 1991.

ORDER
This cause is a direct appeal of a temporary injunction issued because the district court held the statutory redistricting for the Texas House of Representative was contrary to provisions of the Texas Constitution. The district court has now rendered a final judgment in the permanent injunction sought in this cause. Consideration of the temporary injunction is therefore moot. Coalition of Cities for Affordalbe Utility Rates v. Third Court of Appeals, 787 S.W.2d 946, 947 (Tex.1990). We therefore dismiss this appeal as moot. The dismissal is of this appeal of the temporary injunction order only, and is without prejudice to the appeal, if any, of the final judgment granting or denying any permanent injunction.